EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2021 has been entered. Any previous objection/ rejection not repeated herein has been withdrawn.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew David on September 28, 2021.
The application has been amended as follows: 
1.  A reagent bottle lid opening mechanism for use with an automatic analyzer that dispenses a sample and a reagent into each of multiple reaction containers, comprising: 
a reagent disk to hold reagent bottles containing the reagent; and 
a reagent-bottle lid opener comprising:
a needle assembly comprising a needle body at a first end of the needle assembly to pierce a lid of the reagent bottle which has been entered into the automatic analyzer and is to be delivered to the reagent disk;
a piercer supporter to adjust a position of the needle body with respect to the lid such that the needle body aligns with a center of the lid during piercing of the lid, wherein the piercer supporter is disposed at a second end of the needle assembly opposite of the needle body, the piercer supporter comprising:
a piercer stopper with a larger diameter than the needle body, [[and]]
a piercer support supporting the piercer stopper such that the piercer stopper is movable in both a perpendicular and a parallel direction to a central axis of the needle assembly, and
a retaining plate that is arranged above the piercer stopper in a vertical direction and limits the amount of movement of the piercer stopper in the parallel direction.
3. The reagent bottle lid opening mechanism according to claim 1, wherein at least one of the piercer support and the piercer stopper is formed in a tapered shape.
4.  The reagent bottle lid opening mechanism according to claim 3, wherein the piercer supporter further comprises: 
[[a]] the piercer support of a tapered shape in contact with the piercer stopper; 
a support plate supporting the piercer support, 
wherein a clearance between an opening formed in the piercer supporter and the piercer shaft of the needle assembly and a clearance between a side face of the piercer stopper and a side face of the piercer support are each greater than a difference between a central axis of the lid and a central axis of the needle body. 
7.         The reagent bottle lid opening mechanism according to claim 1, wherein the piercer supporter 
a plurality of balls in contact with the piercer stopper; and 
a support plate to hold the balls.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the known prior art teaches or fairly suggest the invention as set forth in claim 1.  Wrobbel et al., (US 4,799,853; hereinafter “Wrobbel”) is considered the closest prior art to claim 1.  However, Wrobbel does not teach or fairly suggest a piercer supporter comprising:
a piercer stopper with a larger diameter than the needle body, a piercer supporter support supporting the piercer stopper such that the piercer stopper is movable in both a perpendicular and a parallel direction to a central axis of the needle assembly, the piercer supporter and  a retaining plate that is arranged above the piercer stopper in a vertical direction and limits the amount of movement of the piercer stopper in the parallel direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798